DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a non-final, first office action in response to the Applicant's Request for Continued Prosecution filed 13 November 2019.
Claims 1 and 11 have been amended.
The 112 (a) rejections for claims 1-20 has been overcome by amendments.
Claims 1-20 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 September 2022 has been entered.

Response to Arguments
Applicant's arguments filed 29 September 2022 regarding the 101 rejection have been fully considered but they are not persuasive.

With respect to the claims, the Applicant argues on page 10 of their response, “Applicant respectfully submits that the claims recite an improvement to other technology or technical field, and also recite use of the ideas in a meaningful way beyond generally linking to a particular technological environment. For example, amended independent claims 1 and 11 recites significant additional elements above and beyond what the Office Action identifies as the abstract idea: ‘determining an input zip code for a user through geo-sniffing a current session of the user.’”  The Applicant continues, “The specific, concrete approach in these additional elements provides a combination of steps that improves the technical field and uses the ideas in meaningful way that is not generally linking to a technological environment, which integrates the ideas into a practical application.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous and current rejection.  In this case, the Examiner notes that the Applicant’s argument refers to the new element, “determining an input zip code for a user through geo-sniffing a current session of the user,” with the conclusory statement that this element somehow how improves the technical field.  Notably, the Applicant has failed to identify a technology or technical field improved upon by reciting the element, “determining an input zip code for a user through geo-sniffing a current session of the user.”  Additionally, the Applicant has failed to show that their specification has described such a technique or its use as improving another technology or technical field.  It is noted that as this is a newly added amendment, the previous rejection did not analyze this element, however under the current rejection below, it is noted that the use of geo-sniffing as a type of a zip code encompasses extrasolution activity of data gathering, as well as a narrowing of the field of use by identifying the type of technique used.  With regards to an analysis under 2B, it is also noted that the use of geo-sniffing to identify a user’s zip code is deemed well-understood, routine, and conventional activity; as the Applicant’s specification describes the technique at such a high level of generality that one would recognize it as well-understood, routine, and conventional in order to satisfy 112a.  Notably, paragraph 42 of the Applicant’s specification which states, “In many embodiments, the location of the user (e.g., 350-351) can be represented by a zip code for the address at which the user (e.g., 350-351) desires to receive shipments. In some embodiments, the zip code can be determined by prompting the user (e.g., 350-351) to input their zip code in the website provided by web server 305. In the same or other embodiments, the zip code can be determined based on recognizing the user (e.g., 350-351), and there is a zip code stored based on a previous entry by the user (e.g., 350-351). For example, if the user (e.g., 350-351) logs into the website, or is otherwise recognized, such as through tracked cookies, etc., the zip code used for the location of the user (e.g., 350-351) can be a zip code stored in the profile of the user (e.g., 350-351) and/or a zip code to which the user (e.g., 350-351) previously had an item shipped. In the same or other embodiments, the zip code can be determined based on geo-sniffing the current session of the user (e.g., 350-351). For example, the geo-sniffing can be based on global positioning system (GPS) data retrieved from the user computer (e.g., 340-341), IP (Internal Protocol) address location data for the user computer (e.g., 340-341), and/or other suitable geolocation methods.” (Emphasis added).  As shown and emphasized here, the Applicant has referred to the generic technique of geo-sniffing to determine the user’s zip code, and then provided various other high level techniques, such as GPS, IP address data, or “other suitable geolocation methods.”  In this case, the Applicant has generically recited the use of a technique to identify a user’s location at such a high level, that one of ordinary skill in the art would know it as well-understood, routine, and conventional in order to satisfy 112a.  Thus, this element does not add significantly more to the abstract idea.  Therefore the Examiner maintains that this rejection is proper.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) generating a list of fulfillment nodes in a fulfillment network; sending each fulfillment node in the first list of fulfillment nodes from the master system to a separate instance of a multi-threaded worker system as an input fulfillment node; generating a list of zip codes that the input fulfillment node can deliver to via ground shipping within the first shipping time period based at least in part on preliminary eligibility information and an evaluation of current factors; storing the lists of zip codes generated by the separate instances of the multithreaded worker system in a database; transforming the lists of zip codes stored in the database to generate a mapping from each zip code in the lists of zip codes to a list of fulfillment nodes that can deliver via ground shipping to the each zip code within the first shipping time period; storing the mapping in the database; determining an input zip code for a user through geo-sniffing a current session of the user; receiving a request comprising an input shipping time period; generating a response comprising a second list of fulfillment nodes based on the mapping stored in the database, such that each fulfillment node in the second list of fulfillment nodes can deliver to the input zip code via ground shipping within the input shipping time period; determining, a shipping speed to display to a user for the item based at least in part on the second list of fulfillment nodes, wherein the shipping speed is set to two-day shipping when (1) a geo-classification for the item is an always two-day classification and (2) a node-level inventory for the item includes at least one fulfillment node of the fulfillment nodes in the fulfillment network that is in a two-day enabled fulfillment node; and facilitating a display of the shipping speed to the user on an item page of a website.
The limitations of generating a list of fulfillment nodes in a fulfillment network; sending each fulfillment node in the first list of fulfillment nodes from the master system to a separate instance of a multi-threaded worker system as an input fulfillment node; generating a list of zip codes that the input fulfillment node can deliver to via ground shipping within the first shipping time period based at least in part on preliminary eligibility information and an evaluation of current factors; storing the lists of zip codes generated by the separate instances of the multithreaded worker system in a database; transforming the lists of zip codes stored in the database to generate a mapping from each zip code in the lists of zip codes to a list of fulfillment nodes that can deliver via ground shipping to the each zip code within the first shipping time period; storing the mapping in the database; determining an input zip code; receiving a request comprising an input shipping time period; generating a response comprising a second list of fulfillment nodes based on the mapping stored in the database; and determining a shipping speed to display to a user for the item based at least in part on the second list of fulfillment nodes, wherein the shipping speed is set to two-day shipping when (1) a geo-classification for the item is an always two-day classification and (2) a node-level inventory for the item includes at least one fulfillment node of the fulfillment nodes in the fulfillment network that is in a two-day enabled fulfillment node; as drafted, under the broadest reasonable interpretation, covers the performance of the limitations in the mind but for the recitation of generic computer elements, and the performance of commercial or legal interactions (including marketing or sales activities or behaviors; business relations); managing relationships or interactions between people (following rules or instructions).  That is, other than reciting the use of generic computer elements (one or more processors, one or more computer-readable media, master system, worker system, database, aggregator system, webpage), the claimed elements can be done practically in the human mind and/or by a human.  For example, generating a list of fulfillment nodes that can make deliveries in a time period, encompasses a user mentally establishing a list of two different fulfillment nodes that can delivery to their surrounding area.  Additionally, generating a list of zip codes that the fulfillment nodes can deliver to via ground shipping within a time period based on rules/factors, encompasses a user mentally evaluating the zip codes surrounding a fulfillment node and making a list based on collected and evaluated information.  In addition, transforming the lists of zip codes to generate a mapping, encompasses a user mentally evaluating and providing a judgement with regards to the lists of zip codes and fulfillment nodes.  In addition, determining a shipping speed based on a list of fulfillment nodes, and setting the shipping speed to two-days based on a classification and inventory level, encompasses a user evaluating and judging a shipping speed options and which offer to provide to customers, which can be done mentally.  As such, the claim elements cover the performance of the limitations in the mind but for the recitation of generic computer components, and it falls within the “Mental Processes” grouping of abstract ideas.  Additionally, it is noted that generating a list of fulfillment nodes, providing the list to an analysis system, generating a list of zip codes based on the received list, storing the list of zip codes, transforming the lists to form a mapping of zip codes to fulfillment nodes, and providing a list of nodes based on the mapping in response to a request comprising a zip codes and shipping time, encompasses the performance of commercial interactions  (including marketing or sales activities or behaviors; business relations) and managing relationships or interactions between people (following rules or instructions).  In particular, creating mapping of fulfillment nodes and zip codes that the nodes can delivery to and providing a response to a request for a fulfillment nodes, encompasses managing the marketing/sales activities of fulfillment nodes, as well as managing the business relations between the fulfillment nodes and customers.  In addition, determining a shipping speed based on a list of fulfillment nodes, and setting the shipping speed to two-days based on a classification and inventory level, encompasses a shipping planner managing and planning commercial offers to provide and/or use for the a customer’s order, and thus the management and performance of commercial interactions.  As such, the claim recites performing and managing commercial interactions and managing relationships between people, and thus the claim elements fall into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  The claims recite an abstract idea. 
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that improve the functioning of a computer, another technology, or technical field.  The claims do not recite additional elements that apply or use the abstract idea with or by a particular machine.  The claims do not recite additional elements that transformation a particular article from one state or thing into another, noting that information is not a particular article.  Finally, the claims do not recite additional elements that apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment.  Instead, the claims recite the use of generic computer elements (one or more processors, one or more computer-readable media, master system, worker system, database, aggregator system), as tools to carry out the abstract idea.  Notably, the processes (master system, instance of worker system, aggregator system) acting as single threads on a multi-threaded worker system, merely encompass using a general purpose multithreading processor and technique to carry out the abstract idea, and this using a general purpose machine as a tool to carry out the abstract idea.  Additionally, the claims recite the extrasolution activity of sending information from one system to another and storing information in a database.  Additionally, the claims recite additional elements including the restrictions of the fulfillment nodes being listed and how they map to zip codes, which is merely a narrowing of the field of use.  Additionally, the claims recite determining a zip code for a user through geo-sniffing, however this is deemed a narrowing of the field of use by defining the means of receiving input (zip code), and extrasolution activity as this is merely data gathering.  The claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer elements to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, receiving and transmitting information (list of fulfillment nodes, a request and a response to the request) is deemed well-understood, routine, and conventional activity (MPEP 2106.05(d), “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).”).  In addition, storing information (lists and mappings) in a database is deemed well-understood, routine, and conventional activity (MPEP 2106.05(d), “Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.”).  In addition, the claims recite the use of geo-sniffing to determine a user’s zip code, however this is found to be well-understood, routine, and conventional activity (See paragraph 42 of the Applicant’s specification which states, “In many embodiments, the location of the user (e.g., 350-351) can be represented by a zip code for the address at which the user (e.g., 350-351) desires to receive shipments. In some embodiments, the zip code can be determined by prompting the user (e.g., 350-351) to input their zip code in the website provided by web server 305. In the same or other embodiments, the zip code can be determined based on recognizing the user (e.g., 350-351), and there is a zip code stored based on a previous entry by the user (e.g., 350-351). For example, if the user (e.g., 350-351) logs into the website, or is otherwise recognized, such as through tracked cookies, etc., the zip code used for the location of the user (e.g., 350-351) can be a zip code stored in the profile of the user (e.g., 350-351) and/or a zip code to which the user (e.g., 350-351) previously had an item shipped. In the same or other embodiments, the zip code can be determined based on geo-sniffing the current session of the user (e.g., 350-351). For example, the geo-sniffing can be based on global positioning system (GPS) data retrieved from the user computer (e.g., 340-341), IP (Internal Protocol) address location data for the user computer (e.g., 340-341), and/or other suitable geolocation methods.” (Emphasis added).  As shown here, the Applicant has described multiple techniques to identify a user’s zip code, and for example, multiple generic types of geo-sniffing were disclosed at a high level of generality.  In this case, as the Applicant has described the use of “geo-sniffing” at such a high level of generality that one of ordinary skill would recognize it as well-understood, routine, and conventional in order to satisfy 112a, it is taken as an element that is well-understood, routine, and conventional in the claim).  The claims are not patent eligible.
The dependent claims 2-10 and 12-20, taken individually and in an ordered combination, do not recite additional elements that integrate the abstract idea into a practical application or recite significantly more than the abstract idea itself.  In particular, the claims further recite eligibility information used to generate a list of zip codes that a list of fulfillment nodes can deliver to, which is deemed merely a narrowing of the field of use, and does not integrate the abstract idea into a practical application or recite significantly more than the abstract idea itself (claims 2 and 12).  In addition, the claims further recite how the eligibility information is generated, that is consolidating a list of nodes to zip codes, which is deemed further reciting mental activity of evaluating and judgement, and thus recites an abstract idea in the grouping of “mental processes” (claims 3 and 13).  In addition, the claims further recite that the eligibility information is generated multiple times, and thus is merely a further narrowing of the field of use that does not integrate the abstract idea into a practical application or recite significantly more than the abstract idea itself (claims 4 and 14).  In addition, the claims further recite factors used to generate lists of zip codes that a list of fulfillment nodes can deliver to, which is deemed merely a narrowing of the field of use, and does not integrate the abstract idea into a practical application or recite significantly more than the abstract idea itself (claims 5-7 and 15-17).  In addition, the claims further recite the length of a shipping time, which is deemed merely a narrowing of the field of use, and does not integrate the abstract idea into a practical application or recite significantly more than the abstract idea itself (claims 8 and 18).  In addition, the claims further recite how often lists of zip codes are made and stored, which is deemed merely a narrowing of the field of use, and does not integrate the abstract idea into a practical application or recite significantly more than the abstract idea itself (claims 9, 10, 19, and 20).  

Novelty/Non-Obviousness
Claims 1-20 are allowed over the prior art of record, however remain rejected under other statutes.  In particular, the combination of elements, along with the new amendment, “generating a response to the request, the response comprising a second list of fulfillment nodes based on the mapping stored in the database, such that each fulfillment node in the second list of fulfillment nodes can deliver to the input zip code via ground shipping within the input shipping time period; determining, a shipping speed to display to the user for an item based at least in part on the second list of fulfillment nodes, wherein the shipping speed is set to two-day shipping when (1) a geo-classification for the item is an always two-day classification and (2) a node-level inventory for the item includes at least one fulfillment node of the fulfillment nodes in the fulfillment network that is in a two-day enabled fulfillment node;” renders the claims novel and non-obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P HARRINGTON whose telephone number is (571)270-1365. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Harrington
Primary Patent Examiner
21 October 2022
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628